Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended March 31, 2007. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-50140 ACL Semiconductors Inc. (Name of registrant as specified in its charter) Delaware 16-1642709 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) B24-B27,1/F., Block B Proficient Industrial Centre, 6 Wang Kwun Road Kowloon, Hong Kong (Address of principal executive offices) 011-852- 2799-1996 (Registrants telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate whether the registrant is a shell company. Yes [ ] No [X] The aggregate market value of the voting common equity held by non-affiliates of the registrant as of March 30, 2007 was approximately $544,944 based upon the closing price of $0.10 of the registrants common stock on the OTC Bulletin Board, as of the last business day of the most recently completed third fiscal quarter (March 30, 2007). (For purposes of determining this amount, only directors, executive officers, and 10% or greater stockholders have been deemed affiliates). Registrant had 27,829,936 shares of common stock, par value $0.001 per share, outstanding as of April 13, 2007. Transitional small business disclosure format (check one) Yes [ ] No [X] Page No. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of March 31, 2007 (unaudited) and December 31, 2006 1-2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2007 and March 31, 2006 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2007 and March 31, 2006 (unaudited) 4-5 Notes to Condensed Consolidated Financial Statements (unaudited) 6-11 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12-18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18-19 PART II OTHER INFORMATION 20 Item 6 Exhibits and Reports on Form 8-K SIGNATURES 21 EXHIBITS 22-25 - 1 - ITEM 1. FINANCIAL STATEMENTS. ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS As of As of March 31, December 31, 2006 (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $0 for 2007 and 2006 Accounts receivable, related parties Inventories, net Other current assets Total current assets Investment in Securities (Pledged) 0 Property, equipment and improvements, net of accumulated depreciation and amortization Other deposits $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 1 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Lines of credit and notes payable Current portion of long-term debt Due to stockholders for converted pledged collateral Amount due to stockholder/director Income tax payable Other current liabilities Total current liabilities Long-term debts, less current portion Commitments and contingencies - - Stockholders' equity: Common stock - $0.001 par value, 50,000,000 shares authorized, 27,829,936 in 2004 and 2003 issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, March 31, Net sales: Related parties $ $ Other Less discounts to customers ) ) Cost of sales Gross profit Operating expenses: Selling General and administrative Income from operations Other income (expenses): Interest expense ) ) Miscellaneous Income before income taxes Income taxes Net income $ $ Earnings per share - basic and diluted $ $ Weighted average number of shares - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements 3 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) Three months ended March 31, March 31, 2007 2006 Cash flows provided by (used for) operating activities: Net income $ 65,850 $ 113,779 Adjustments to reconcile net income to net cash provided by (used for) operating activities: Depreciation and amortization 40,208 8,883 Change in inventory reserve 38,461 - Changes in assets and liabilities: (Increase) decrease in assets Accounts receivable - other 487,717 (314,305 ) Accounts receivable - related parties (700,636 ) (1,899,290 ) Inventories (320,677 ) (400,061 ) Other current assets (193,116 ) (147,838 ) Deposits (5,215 ) 282 Increase (decrease) in liabilities Accounts payable 1,946,329 475,028 Accrued expenses (33,782 ) (20,231 ) Payable related to debt settlement - (76,088 ) Income tax payable (12,643 ) 11,805 Other current liabilities (157,410 ) (37,520 ) Total adjustments 1,089,236 (2,399,335 ) Net cash provided by (used for) operating activities 1,155,086 (2,285,556 ) Cash flows used for investing activities: Repayments from stockholders (275,881 ) 1,608 Increase of restricted cash (1,376,923 ) (641,025 ) Investment in Securities (Pledged) (769,231 ) - Purchases of property, equipment and improvements (86,724 ) (1,001 ) Net cash used for investing activities (2,508,759 ) (640,418 ) The accompanying notes are an integral part of these condensed consolidated financial statements 4 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) Three Months Ended March 31, March 31, 2007 2006 Cash flows provided by financing activities: Proceeds on lines of credit and notes payable Principal payments on long-term debt - Loan received from related parties - - Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income tax paid $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 5 ACL SEMICONDUCTORS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation and
